Cobb, P. J.
1. “When a house is consumed by fire and nothing appears but that fact, the law rather implies that the fire was the result of accident, or some providential cause, than of a criminal design.” Phillips v. State, 29 Ga. 105.
2. “Before a person charged with a particular crime can be lawfully found guilty thereof, it is necessary to establish the corpus delicti. This can not be done by the mere extra-judicial confession of the accused. There must be aliunde proof of the corpus delicti.” Bines v. State, 118 Ga. 320.
3. In the present case, when the confessions of the accused are eliminated, the other evidence is not sufficient to show beyond a reasonable doubt that there was a willful and malicious burning of the house which was destroyed by fire.

Judgment reversed.


All the Justices concur, except Fish, G. J., absent.